SALTER, J.
Leonor Sarmiento Camperos (Sarmien-to) appeals a non-final order denying her motion to dismiss a circuit court lawsuit against her on grounds of forum non con-veniens. We reverse and remand the case so that the trial court1 may articulate its findings on each of the “Kinney factors”2 determinative of such motions.
A trial court’s order denying a motion to dismiss on grounds of forum non conveniens is subject to reversal and remand as insufficient where, as here, there is neither (1) “meaningful analysis” in the order, nor (2) a transcript reflecting “an adequate analysis of the Kinney factors during the hearing itself....” ABA Capital Mkts. Corp. v. Provincial De Reaseguros C.A., 101 So.3d 385, 388 (Fla. 3d DCA 2012) (citation omitted).
We find no merit in the argument by the plaintiff/appellee that this Court’s sum*352mary opinion in the separate appeal3 brought by a co-defendant in the underlying circuit court action (also denying a motion to dismiss for forum non conve-niens) binds the trial court or this Court regarding Sarmiento’s motion. We authorize, but do not direct, the trial court to allow supplemental briefing (including an evidentiary hearing, if considered appropriate by the trial court) regarding the widely-publicized developments in Venezuela during the pendency of this appeal. We express no opinion regarding those developments or the trial court’s discretion to consider them.
Reversed and remanded for further proceedings consistent with this opinion.

. It should be noted at the outset that the circuit judge who heard the motion to dismiss in May 2012 was transferred to a different division of the court. The order under review was entered by the successor judge eight months later. The delay in the submission and entry of the order below is not attributable to either judge.


. Kinney Sys., Inc. v. Cont'l Ins. Co., 674 So.2d 86 (Fla.1996) (codified in Fla. R. Civ. P. 1.061).


. de la Rosa v. Estrella, 109 So.3d 868 (Fla. 3d DCA 2013).